Per Curiam.
Defendant contends on this direct appeal from judgment of conviction for second-degree murder, Minn. St. 609.19, that there was insufficient evidence to support the jury’s verdict and that, if anything, he was guilty only of “heat of passion” first-degree manslaughter, Minn. St. 609.20(1).
Defendant and two friends amused themselves one summer evening by driving up and down Lake Street in Minneapolis squirting other motorists with a water pistol. One motorist in particular became offended by this and communicated his irritation to defendant, but defendant and his friends sped away before any serious confrontation could develop. After arming himself with a handgun, defendant along with his friends returned to Lake Street, where the same motorist spotted them and gave chase, finally catching them when traffic forced them to stop their car. The victim, unarmed, approached defendant and grabbed him through the window. Defendant responded by firing two shots, one striking and killing the victim.
On this evidence the jury could reasonably conclude that the state had met its burden of proving that defendant acted without justification and not in self-defense. Further, on this evidence we cannot conclude that, as a matter of law, defendant was guilty of “heat of passion” manslaughter and not second-degree murder.
Affirmed.